IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,138 & AP-76,139




EX PARTE ANTHONY DEWAYNE MARSH, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W86-97782-S W86-97784-S IN THE 282ND DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam. PRICE., J., not participating.

O P I N I O N
 
            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and attempted capital murder and sentenced to 45 years’ imprisonment and 30 years’
imprisonment, respectively. 
            In his first ground for relief, Applicant contends that he is entitled to credit for time spent
confined in a juvenile detention facility before he was certified as an adult.  Specifically, he seeks
credit for a period of confinement from March 1, 1986 to May 23, 1986.  
            The trial judge has entered findings of fact and conclusions of law recommending that relief
be granted.  See Ex parte Gomez, 15 S.W.3d 103, 104 (Tex. Crim. App. 2000).  We agree.  
            Relief is granted.  The Texas Department of Criminal Justice shall credit Applicant’s
sentences in cause numbers F86-97782 and F86-97784 from the 282nd Judicial  District Court of
Dallas County with additional time credit for a period of confinement from March 1, 1986 to May
23, 1986. 
            In his second and third ground for review, Applicant contends that the Texas Department
of Criminal Justice erroneously reclassified him as mandatory supervision ineligible and failed to
restore good time credits when his mandatory supervision was revoked in 2005.  The trial judge
has entered findings of fact and conclusions of law recommending that relief be denied.  We agree. 
Therefore, we deny relief on the basis of the trial judge’s findings of fact and conclusions of law. 

            In his fourth ground for review, Applicant contends that he was improperly denied his right
to be tried by a jury in his juvenile certification proceeding.   The trial judge found that this claim
is procedurally barred from review under Section 4 of Article 11.07 of the Texas Code of Criminal
Procedure.   See Tex. Code Crim. Proc. Art. 11.07, § 4(a)-(c).  We agree.  Therefore, we dismiss. 
            Copies of this opinion shall be sent to the Texas Department of Criminal
Justice–Correctional Institutions Division and Pardons and Paroles Division.


Delivered: April 22, 2009
Do not publish